Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, 17-18 is/are rejected under 35 U.S.C. 102a1 as being amticipated by Munoz ES 2325013.
Re’ claim 1. (Original) Munoz discloses a propulsion system for an aircraft (Vtol propulsion means Page 1), said system including one or more thrust producing portions (Fig. 5 and Fig. 9), wherein said one or more thrust producing portions include one or more duct means (Fig. 5 and Fig. 9), said duct means at least partially formed or defined by two or more substantially parallel wall members 27, characterized in that at least one flapping or waving wing member 1 is at least partially located or positioned substantially within said one or more duct means wherein the flapping or waving motion of the at least one wing member creates thrust, enabling the aircraft to fly in use (See “description of the invention” Page 1).
Re’ claim 2. (Original) Munoz discloses A propulsion system according to claim 1 wherein the duct means wall members at least partially define an air inlet (at the arrow of Fig. 5 and 9) into the duct means and/or an air outlet-out 29 of the duct means.
Re’ claim 3. (Original) Munoz discloses A propulsion system according to claim 2 wherein the flapping or waving wing member is located entirely within the duct substantially between the inlet and outlet (clearly shown in Fig. 5 and 9).

Re’ claim 5. (Original) Munoz discloses A propulsion system according to claim 4 wherein the flapping or waving wing members include front or leading edges positioned at and/or substantially towards the duct means inlet, and trailing or rear edges positioned or orientated such that the trailing or rear edges are substantially downstream of the inlet and leading wing edge, substantially towards and/or at the duct means outlet (See Fig. 9).
Re’ claim 6. (Original.) Munoz discloses A propulsion system according to claim 5 wherein the trailing edges are deformable and/or flexible (second paragraph of the description of the invention – fins are flexible).
Re’ claim 8.    (Original) Munoz discloses A propulsion system according to claim 1 wherein at least a first or further thrust producing portions include a plurality of substantially parallel wall members 27 (Fig. 9), said wall members at least partially defining a plurality of duct means.
Re’ claim 9.    (Original) Munoz discloses A propulsion system according to claim 8 wherein the plurality of ducts is arranged in an array (Shown in Fig. 9), including at least one row and/or at least one column.
Re’ claim 10.    (Original) Munoz discloses A propulsion system according to claim 9 wherein the wall members substantially defining the duct means or walls defining the plurality or array of duct means are spaced substantially equidistantly (as best understood and shown in Fig. 9).
Re’ claim 11,    (Original) Munoz discloses A propulsion system according to claim 10 wherein the wall member or surfaces thereof taper and/or diverge (elements 2 and 28 as shown).
Re’ claim 12. (Original) Munoz discloses A propulsion system according to claim 10 wherein the distance between adjacent wall members, or surfaces thereof, reduce and/or taper substantially at or around a region downstream of the flapping or waving wing member (clearly shown in Fig. 5-9).
Re’ claim 13. (Original) Munoz discloses A propulsion system according to claim I wherein at least one of the thrust producing portions are positioned in a horizontal or substantially horizontal plane (Fig 7-8 show the horizontal nature of the flap).
Re’ claim 14, (Original) Munoz discloses A propulsion system according to claim 1 wherein at least one of the thrust producing portions are positioned in a vertical or substantially vertical plane. (Fig 7-8 show the horizontal nature of the flap however in the ability to change orientation and reference frames a VTOL aircraft can transition to allow for horizontal or vertical plane of the flapping fin and duct system)
Re’ claim 17, (Currently Amended} Munoz discloses A propulsion system according to any preceding claim 1 wherein the system Includes at least one stator or static wing member (34, 37 in Fig. 3-4) located substantially downstream from the flapping or waving wing members.
Re’ claim 18. (Original) Munoz discloses A propulsion system according to claim 17 wherein the static wing member is located substantially within the duct means (Clearly shown in Fig. 3-4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz ES 2325013.
Re’ claim 7. (Currently Amended) Munoz discloses A propulsion system according to claim 5 but not wherein the trailing edges are serrated. It would have been obvious to one of ordinary skill in the art at the time of the invention to use serrated tips of the trailing edge of the fin as this would help to create the fluid flow as desired by one of ordinary skill in the art and is well known  to create vortices.
Re’ claim 35. 
The rejection of claim 1 is applied mutatis mutandis to the limitations of claim 35. 
Munoz does not specifically teach the step of extruding or pultruding one or more wall members and/or wing members. It would have been obvious to one of ordinary skill in the art at the time of the invention to use these common and well known means of manufacturing to produce the wall and wing members as it would be cost effective and proven to provide the required quality and strength of the members.

Allowable Subject Matter
Claims 15, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642